Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Security Agreement”) is made as of May 7, 2012 by
LUCID, INC., a New York corporation (the “Debtor”) in favor of NORTHEAST LCD
CAPITAL, LLC, a Maine limited liability company (the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Party has made a loan to the Debtor evidenced by that
certain Secured Demand Promissory Note dated as of the date hereof and executed
by the Debtor in favor of the Secured Party (as may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Note”);

 

WHEREAS, the Debtor desires to grant the Secured Party a security interest in
certain Collateral (as defined below) as security for the full and punctual
payment of the Note and to secure all the Secured Obligations (as defined
below);

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.                                                              Defined Terms.

 

(a)                                 The following terms shall have the meanings
ascribed to them below or in the Sections of this Security Agreement as
indicated below:

 

“Collateral” means all properties, rights and assets of Debtor described on
Exhibit A.

 

“Event of Default” means any Event of Default under the Note.

 

“Secured Obligations” means (i) all obligations of the Debtor under the Note,
including the obligation to make payment in respect of the Note when and as due,
whether on demand, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) all obligations of the Debtor to the Secured Party under this
Agreement, and (iii) all reasonable, documented out-of-pocket expenses incurred
by the Secured Party in collecting or enforcing any obligations referred to
above or in protecting, preserving or realizing on the Collateral.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Maine (the “ME UCC”); provided, however, in the event that, by reason
of mandatory provisions of law, any or all of the perfection or priority of the
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Maine,
then the term “UCC” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction or jurisdictions for purposes of the provisions hereof
relating to perfection or priority and for purposes of definitions related to
such provisions.

 

(b)                                 Capitalized terms used herein and not
defined herein have the meanings set forth in the Note.  Capitalized terms used
herein that are defined in Article 1, Article 8 or Article 9 of the ME UCC as in
effect on the date hereof shall have the respective meanings set forth therein. 
In the event of any inconsistency between the definitions in the Note and the
definitions in the ME UCC, the definitions in the Note shall govern.

 

2.                                      Grant of Security Interest. Debtor
hereby grants Secured Party, to secure the payment and performance in full of
all of the Secured Obligations, a continuing security interest in, and pledges
to Secured Party, the Collateral, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof.

 

3.                                      Rights and Remedies of the Secured Party
and Rights of the Debtor Related to Collateral. If an Event of Default shall
have occurred and be continuing under the Note, the Secured Party may take any
one or more of the following actions:

 

(a)                                 exercise, in addition to all other rights
and remedies granted to it in this Security Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all

 

--------------------------------------------------------------------------------


 

rights and remedies of a secured party under the UCC and under any other
applicable law, as the same may from time to time be in effect, in addition to
those rights granted herein and in any other agreement now or hereafter in
effect between the Debtor and the Secured Party. Without in any way requiring
notice to be given in the following time and manner, the Debtor agrees that any
notice by the Secured Party of the sale, disposition, redemption or other
intended action hereunder in connection with the Collateral, whether required by
the UCC or otherwise, shall constitute reasonable notice to the Debtor if such
notice is sent by overnight messenger service at least five days prior to such
action, to the Debtor’s address specified in Section 9;

 

(b)                                 transfer any of the Collateral into the name
of the Secured Party or its nominee and exercising any redemption rights with
respect thereto;

 

(c)                                  enforce collection of any of the Collateral
by suit or otherwise; surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligation of any nature of any party with respect thereto;
and exercise all other rights of the Debtor in any of the Collateral; and

 

(d)                                 take possession or control of any proceeds
of the Collateral.

 

(e)                                  In addition to the above, upon the
occurrence and during the continuance of an Event of Default and notice by the
Secured Party to the Debtor, the Secured Party or its nominee or nominees shall
have the sole and exclusive right to exercise all voting and consensual powers
pertaining to the Collateral or any part thereof, exercising such powers in such
manner as the Secured Party may elect.

 

The rights of the Secured Party hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Party of any right or remedy against the Debtor
or against any other Person that may be or become liable in respect of all or
any part of the Secured Obligations or against any other collateral security
therefor, guarantee thereof or right of offset with respect thereto.  The
Secured Party shall be under no obligation to collect, attempt to collect,
protect or enforce the Collateral or any security therefor, or otherwise dispose
of any Collateral upon the request of the Debtor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof,
which Debtor agrees and undertakes to do at Debtor’s expense, but the Secured
Party may do so in its discretion at any time when an Event of Default has
occurred and is continuing and at such time the Secured Party shall have the
right to take any steps by judicial process or otherwise it may deem proper to
effect the collection of all or any portion of the Collateral or to protect or
to enforce the Collateral or any security therefor. All expenses (including,
without limitation, reasonable, documented attorneys’ fees and expenses)
incurred or paid by the Secured Party in connection with or incident to any such
collection or attempt to collect the Collateral or actions to enforce the
Collateral or any security therefor shall be borne by the Debtor or reimbursed
by the Debtor to the Secured Party upon demand.  The proceeds received by the
Secured Party as a result of any such actions in collecting or enforcing or
protecting the Collateral shall be held by the Secured Party without liability
for interest thereon and may be applied by the Secured Party as the Secured
Party may deem appropriate toward payment of any of the Secured Obligations in
such order or manner as the Secured Party may elect in accordance with Section 6
hereof.

 

4.                                      Further Assurances. At any time and from
time to time, upon the reasonable request of the Secured Party, and at the sole
expense of the Debtor, the Debtor will promptly and duly execute and deliver any
and all such further instruments and documents and take such further action as
the Secured Party may reasonably deem necessary for the Secured Party to obtain
the full benefits of this Security Agreement and the rights and powers herein
granted (including, without limitation, in connection with any sale of the
Collateral or any part thereof by the Secured Party when an Event of Default has
occurred and is continuing), such action to include the filing of any financing
or continuation statements under the provisions of any applicable UCC in effect
with respect to the liens and security interests granted hereby and transferring
Collateral to the Secured Party’s possession or control (if a security interest
in such Collateral can be perfected by possession or control).  The Debtor also
hereby authorizes the Secured Party to file any such financing or continuation
statement to the extent permitted by applicable law and the Secured Party shall
promptly provide the Debtor with copies of such statements. If required in order
to ensure compliance with the provisions of the Note and except in the cases
where such Collateral as listed below is immaterial (i) to the extent that any
of the Collateral consists of negotiable instruments, securities or like
properties which require the endorsement of the Debtor thereon or the specific
assignment by the Debtor thereof, the Debtor agrees to immediately endorse and
assign the same to the Secured Party duly endorsed in blank for transfer or
accompanied by an appropriate assignment or assignments or an appropriate
undated stock power or powers, in every case sufficient to transfer title
thereto and (ii) to the extent that any part of the Collateral is at any time
evidenced by a

 

--------------------------------------------------------------------------------


 

note, certificate of security, instrument or other document of a character where
a security interest therein may be perfected by possession, then the Debtor
agrees that it will promptly turn such note, certificate, instrument or other
document over to the Secured Party.

 

5.                                      Reserved.

 

6.                                      Application of Proceeds.  The proceeds
of the Collateral at any time received by the Secured Party upon the occurrence
and during the continuation of any Event of Default and any funds or payments
received by the Secured Party, when received by the Secured Party in cash or its
equivalent, shall be applied by the Secured Party to the payment and
satisfaction of the Secured Obligations as follows:

 

FIRST, to the Secured Party in an amount equal to any costs, expenses,
indemnities, reimbursements or other amounts (including any interest on any of
the foregoing) payable by the Debtor to the Secured Party under this Agreement,
until all such obligations have been paid in full;

 

SECOND, to the Secured Party, until all such Secured Obligations have been paid
in full; and

 

THIRD, after payment in full of all Secured Obligations, to the Debtor or its
successors or assigns, as their interests may appear, or as a court of competent
jurisdiction may direct.

 

The Secured Party shall promptly notify the Debtor of each such application,
including the amount and nature of the Secured Obligations paid with such
proceeds.  The Debtor shall remain liable to the Secured Party for any
deficiency.

 

7.                                      Termination of Security Agreement.

 

(a)                                 This Security Agreement and the security
interests and all related rights and powers granted or created hereunder shall
terminate if all amounts payable by the Debtor under, and all of the Debtor’s
other obligations under, the Secured Obligations shall have been indefeasibly
paid in full and otherwise discharged and the Note shall have been terminated.

 

(b)                                 Upon the termination of this Security
Agreement as provided in clause (a) above, the Secured Party shall, at the
Debtor’s request and expense, take all reasonable action necessary or
appropriate to confirm the termination of all rights, powers and interests under
this Security Agreement and the release of the Collateral (to the extent
released) from the security interests granted or created hereunder, including,
without limitation, the execution and delivery of termination statements and
releases and, where appropriate, the return of physical possession and control
of such Collateral.

 

8.                                      Reinstatement. This Security Agreement
shall remain in full force and effect and continue to be effective should any
petition be filed by or against the Debtor for liquidation or reorganization,
should the Debtor become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of the Debtor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

9.                                      Notices. Except as otherwise provided
herein, whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party or whenever any of the
parties desires to give or serve upon any other communication with respect to
this Security Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and either shall be
delivered in person with receipt acknowledged or sent by facsimile or e-mail
(with the original being sent by overnight messenger service or by registered or
certified mail, return receipt requested, postage prepaid), addressed as
follows:

 

(a)                                 if to the Debtor, to it at the following
address: 95 Methodist Hill Drive, Suite 500, Rochester, NY 14623, attention:
Martin J. Joyce, fax no. (585) 239-9806, mjoyce@lucid-tech.com

 

--------------------------------------------------------------------------------


 

(b)                                 if to the Secured Party, to it at the
following address: c/o Wesley Crowell, Bergen & Parkinson, LLC, 62 Portland Rd.,
Suite 25, Kennebunk, ME 04043, attention : Wesley Crowell,
wcrowell@bergenparkinson.com

 

or at such other address for any such party as may be substituted by notice
given as herein provided. The giving of any notice required hereunder may be
waived in writing by the party entitled to receive such notice. Every notice,
demand, request, consent, approval, declaration or other communication hereunder
shall be deemed to have been duly given or served on the date on which the same
shall be received by the recipient thereof.

 

10.                               Severability.  Any provision of this Security
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.                               Waivers; Amendments.

 

(a)                                 No failure on the part of the Secured Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Secured Party of any right, remedy or power hereunder preclude any other or
future exercise of any other right, remedy or power. Each and every right,
remedy and power hereby granted to the Secured Party or allowed it by law or
other agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Secured Party from time to time.

 

(b)                                 No amendment or modification of this
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by all of the parties hereto. Any waiver
of any provision of this Agreement or consent hereunder shall be effective only
in the specific instance and for the specific purpose for which it is given.

 

12.                               Successors and Assigns;.  This Security
Agreement and all the rights of the Debtor hereunder shall not be assigned by
the Debtor.  This Security Agreement may be assigned by the Secured Party in
accordance with the Note and shall, together with the rights and remedies of the
Secured Party hereunder, inure to the benefit of the Secured Party and its
successors and assigns.

 

13.                               Governing Law.  This Note shall be governed by
the laws of the State of Maine, exclusive of its conflicts of laws principles.

 

14.                               Indemnification.  The Debtor agrees to
indemnify and hold harmless the Secured Party, and any of its directors,
officers, employees, agents, attorneys and affiliates (each such indemnified
Person, an “Indemnified Party”) from and against any and all reasonable direct
losses, liabilities, claims, damages or expenses of any kind whatsoever that may
be imposed on or incurred by any Indemnified Party relating to its preservation
or enforcement of rights against the Debtor under this Agreement, including, but
not limited to, reasonable, documented attorneys’ fees (which may include costs
allocated by the Secured Party’s internal legal department), and settlement
costs, except, in each case, such as arise from any Indemnified Party’s
(i) gross negligence, bad faith or willful misconduct or (ii) material breach of
this Agreement.  The agreement of the Debtor in this Section 14 shall survive
the payment of the Secured Obligations and all other amounts payable hereunder
and the termination of this Agreement.

 

15.                               WAIVER OF JURY TRIAL.  THE DEBTOR AND THE
SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN ANY MATTERS ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY AGREEMENT.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS SECURITY
AGREEMENT, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  THIS WAIVER IS IRREVOCABLE, MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR OTHER MODIFICATIONS TO THIS
SECURITY AGREEMENT OR TO ANY OTHER DOCUMENT OR AGREEMENT RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS SECURITY AGREEMENT.

 

--------------------------------------------------------------------------------


 

16.                               Jurisdiction.  The Debtor hereby submits to
personal jurisdiction in the Commonwealth of Massachusetts and hereby
irrevocably submits to the non-exclusive jurisdiction of any competent state or
federal district court sitting in the City of Boston, Massachusetts, for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Security Agreement. The Debtor hereby irrevocably waives any objection
to any proceeding brought in the aforesaid courts and to the laying of the venue
of any such suit, action or proceeding, and irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum.  Notwithstanding the foregoing, nothing herein shall
in any way affect the right of the Secured Party to bring any action arising out
of or relating to this Security Agreement in any competent court elsewhere
having jurisdiction over the Debtor or its properties.

 

17.                               Execution in Counterparts.  This Security
Agreement may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all the counterparts shall together
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered on the date first set forth above.

 

 

LUCID, INC., as the Debtor

 

 

 

 

 

 

 

By:

/s/ Martin J. Joyce

 

 

Name:

Martin J. Joyce

 

 

Title:

Chief Financial Officer

 

 

Accepted and acknowledged by:

 

 

NORTHEAST LCD CAPITAL, LLC,

 

as the Secured Party

 

 

 

 

 

By:

/s/ C. Wesley Crowell

 

 

Name:

C. Wesley Crowell

 

 

Title:

Manager

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A — COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All of Borrower’s assets, including all goods, Accounts (including health-care
receivables), Equipment, Inventory, contract rights or rights to payment of
money, leases, license agreements, franchise agreements, Intellectual Property,
General Intangibles, commercial tort claims, documents, instruments (including
any promissory notes), chattel paper (whether tangible or electronic), cash,
deposit accounts, certificates of deposit, fixtures, letters of credit rights
(whether or not the letter of credit is evidenced by a writing), securities, and
all other investment property, supporting obligations, and financial assets,
whether now owned or hereafter acquired, wherever located; and all Borrower’s
books and records relating to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing or anything to the contrary in the Security
Agreement, the Collateral shall not, in any event, consist of any of the voting
stock of any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the IRC.

 

“Account” is any “account” as defined in the UCC with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Equipment” is all “equipment” as defined in the UCC with such additions to such
term as may hereafter be made, and includes without limitation all machinery,
fixtures, goods, leasehold improvements, software and any interest in any of the
foregoing.

 

“General Intangibles” is all “general intangibles” as defined in the UCC in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), and rights to payment of any kind.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(i)                                     its Copyrights, Trademarks and Patents;

 

(ii)                                  any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(iii)                               any and all source code;

 

(iv)                              any and all design rights which may be
available to a Borrower;

 

(v)                                 any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(vi)                              all amendments, renewals and extensions of any
of the Copyrights, Trademarks or Patents.

 

--------------------------------------------------------------------------------


 

“Inventory” is all “inventory” as defined in the UCC in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

--------------------------------------------------------------------------------